DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 2 and 11 recite “a bayonet shaped enclosure”. Paragraph [43] of the specification states that a bayonet shaped enclosure has two cylinders, an inner cylinder and an outer cylinder. A hollow area inside the enclosure between the inner cylinder and outer cylinder is completely enclosed and sealed off from the outside environment and therefore can be subject to a vacuum when 3-d printed according to the methods described herein. The bayonet has a hollow opening though which passes through both ends of the bayonet and of course cannot be subject to a vacuum since it is open at both ends. In view of descriptive language for a “bayonet shaped enclosure” and Figs. 2A and 2B which are identified as views of a  bayonet enclosure, the broadest reasonable interpretation of “a bayonet shaped enclosure” as recited in claims 2 and 11 will be interpreted to require an enclosure comprising an inner cylinder and an outer cylinder, the inner and outer cylinders arranged so as to define a hollow area therebetween, two cylinder ends (as supported by “both” in paragraph [43]), and a hollow opening extending the length defined by the distance between each of the two ends; the hollow area completely enclosed such that the hollow area is sealed off from the environment external to the hollow area, and wherein the hollow opening open to the environment external to the hollow opening.
Claims 3 and 12 recite “a dewar shaped enclosure”. Paragraph [47] of the specification as filed states that a dewar shaped enclosure comprises two surfaces, an inner wall and an outer wall. The hollow area inside the enclosure between the inner wall and the outer wall is completely sealed off from the outside environment and therefore can be subject to a vacuum when 3-d printed according to the methods described herein. An opening 404 is open to the outside world, much like the inside of a cup would be open. In view of descriptive language for a “dewar shaped enclosure” and Figs. 3A and 3B which are identified as views of a  dewar enclosure, the broadest reasonable interpretation of “a dewar shaped enclosure” as recited in claims 3 and 12 will be interpreted to require an enclosure comprising an inner wall and an outer wall, the inner and outer walls arranged so as to define a hollow area therebetween, and an opening, the hollow area completely enclosed such that the hollow area is sealed off from the environment external to the hollow area, and wherein the opening open to the environment external to the opening.
By specifying “but for a hole on the article”, the limitation “which is complete but for a hole on the article” clearly can only be interpreted to modify the recited “article” and not the 3-D printer immediately preceding the recitation of “which is complete”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-8, 12, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 13 recite “a sphere-shaped enclosure”. It is not clear in view of the specification to what extent an enclosure may deviate from a sphere, and still be considered a sphere-shaped enclosure within the bounds of claims 4 and 13. For example, it is not clear if a shape defining a slice of a sphere or a slightly oblong enclosure may be considered a sphere-shaped enclosure. Note that the ground of rejection is uncertainty as to whether and how “sphere-shaped” differs from spherical. A recitation of a “spherical enclosure” would clearly require that the shape of the enclosure be spherical.
Claim 7 recites “using stainless steel”, and claim 8 recites “using phenol plastic”. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness. See MPEP 2713.05(q). In reciting a step of “using” materials within a process by which an article is 3-D printed, claims 7 and 8 generally encompass an unspecified step of “using” without setting forth the steps encompassed by the using; therefore, the range of specific activity encompassed by using the materials cannot be determined. For example, while the disclosure suggests that the “using” intends to encompass embodiments in which build material upon which the 3-D printer works, comprises stainless steel or phenol plastic, steps of “using stainless steel” encompass embodiments in which the claimed vacuum chamber or other component comprises stainless steel or phenol plastic. Stainless steel is a popular material choice for vacuum chambers.
Claim 14 repeats the recitation of “causing a vacuum state to be formed inside the vacuum chamber”, but as worded, claim 14 does not require a particular order of performing claimed steps in which the vacuum is caused. See MPEP 2111.01(II), particularly the passage on order of steps. In present claim 14, repetition of “causing a vacuum state to be formed inside the vacuum chamber” raises uncertainty as to whether or not the claim encompasses a process which comprises only one step of “causing a vacuum state to be formed inside the vacuum chamber”.
Claims 15-20 are rejected under 35 USC 112(b) because they depend on claim 14.
Claims 15, and 17, 20 recite the limitation "the object" in claim 15 line 1, claim 17 line 3, claim 20 line 1.  It is not clear to which object “the object” refers. Claims 15, 17, and 20 depend on claim 14 which recites “an object” “first hollow objects” and “second hollow objects”. Claim 20 further depends from claim 17 which recites “a plurality of hollow objects”. Please see the issued parent patent of the present application (US patent no. 10737325) which resolved this same indefiniteness issue by changing “an object” introduced in claim 14 to “an article” and consistently changing all references to “the object” to “the article” in what were, during prosecution, claims 15, 17, and 20.
Claims 18-20 are rejected under 35 USC 112(b) because they depend on claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das (US20020015654).
Das discloses a method, comprising: providing a 3-D printer in a vacuum chamber (Fig. 1, [0015], [0029]); causing a vacuum state to be formed inside the vacuum chamber [0029], [0031], [0038]; causing the 3-D printer to print an article while the vacuum state is maintained inside the vacuum chamber [0038]; and removing the article (Fig. 1).

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (CN-105855545-A).
Jiang discloses a method comprising providing a 3-D printer [0007] and a vacuum chamber (cavity of the 3D printer for printing objects is a vacuum environment [0008]). As Jiang discloses that the printing occurs in the cavity in which there is a vacuum environment (cavity for printing [0008], [0022], [0043] integrally printed and formed in a vacuum environment [0044]), the manipulative steps of 3-D printing, and therefore apparatus components meeting the broadest reasonable interpretation of a “3-D printer” must be located within the vacuum cavity disclosed by Jiang. Jiang discloses causing a vacuum state to be formed inside the vacuum chamber (pumping out the gas in the cavity to form the vacuum environment [0009]) and causing the 3-D printer to print an article while the vacuum state is maintained inside the vacuum chamber [0045]. Jiang is silent on an active process step of removing the article; however, Jiang discloses embodiments in which the article is a thermal insulation box, a thermal insulation cup/vacuum thermos cup, or a thermal insulation lunch box [0021], [0044], and embodiments in which a plurality of formed articles are poured into an interlayer [0048]. The recited uses disclosed by Jiang all necessitate the removal of the article from the 3-D printer disclosed by Jiang upon completion, and in practicing the process disclosed by Jiang operating the 3D printer disclosed by Jiang as intended, one of ordinary skill in the art would necessarily perform all actions within the broadest reasonable interpretation of claim 1. See MPEP 2112.02(I).
Regarding claim 3, Jiang discloses embodiments in which the article is a thermal insulation box, a thermal insulation cup/vacuum thermos cup, or a thermal insulation lunch box [0021], [0044], any of which, but particularly the vacuum thermos cup, meets the broadest reasonable interpretation of a “dewar shaped enclosure” as construed by the above claim interpretation.
Regarding claim 4, Jiang discloses embodiments in which the article is a sphere-shaped enclosure [0012], [0045].
Regarding claim 5, Jiang discloses embodiments in which the article comprises a plurality of hollow objects adjacent to one another ([0046-47], Figs. 2-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN-105855545-A) as applied to claim 1 above.
Regarding claim 2, Jiang generally discloses that the disclosed process provides shapes of various geometric bodies, the interior of the geometric body is a hollow cavity, and the interior of the hollow cavity is a vacuum environment [0045]. Jiang discloses embodiments in which the article is a thermal insulation box, a thermal insulation cup/vacuum thermos cup, or a thermal insulation lunch box [0021], [0044], and shows that an example of a thermal insulation cup comprises an inner and outer cylinder defining a volume therebetween (Fig. 6). Given that a bayonet shape in view of the present disclosure differs from dewar shape in view of the present disclosure in that the present disclosure requires the bayonet shape comprise cylindrical surfaces, and the bayonet shape is open at two ends, that Jiang shows an enclosure comprising an inner and outer cylindrical surface defining a space therebetween (Fig. 6), and that Jiang is flexible in application to component geometry provided that component defines a vacuum space [0045], one of ordinary skill in the art would have regarded a bayonet shaped enclosure as an obvious change of shape from the shapes which Jiang does disclose [0021], [0044]. See MPEP2144.04(IV)(B).
Regarding claim 6, Jiang discloses embodiments in which the article is a sphere-shaped enclosure [0012], [0045], embodiments in which hollow objects of an article form segments of a sphere ([0047], Fig. 2), and Jiang discloses collectively assembling a plurality of articles formed of the sphere segments into an insulating layer [0048]. Considering Jiang discloses a structure which results in a plurality of spherical structure s formed of hollow segments adjacent to one another [0048], it would have been obvious for one of ordinary skill in the art to form an article in the process disclosed by Jiang such that the article is a plurality of hollow spheres adjacent to one another as such structure would ultimately attain that which Jiang discloses [0048]. Alternatively, given the geometric similarities which hollow spheres share with both the cube and sphere segments which Jiang does disclose as hollow objects arranged adjacent to one another in an article (Figs. 2-5, [0047]), one of ordinary skill in the art would have regarded the presently claimed process in which hollow objects are spheres as an obvious change of shape over the hollow objects which Jiang discloses (Figs. 2-5, [0047]). See MPEP 2144.04(IV)(B).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN-105855545-A) as applied to claims 1 and 5 above and further in view of Schaedler (US20160194762).
Jiang discloses using plastic, resin, metal and other materials to obtain the formed article [0045], but Jiang does not specifically identify using stainless steel in any capacity.
Schaedler teaches a plurality of hollow objects adjacent to one another (Fig. 1, plurality of hollow spheres bonded together [0023]). The hollow objects taught by Schaedler comprise the microstructure of a thermal barrier material [0018], [0023] for which Schaedler seeks the material properties of thermal conductivity and high structural integrity and robustness [0008]. The thermal boundary material taught by Schaedler may contain a vacuum [0093], [0093] and the material may form a closed cell microstructure [0021]. Schaedler teaches molding techniques with supporting structures to form the material [0132-137]. Schaedler teaches that the thermal barrier material may be made of stainless steel which Schaedler identifies as a high temperature material [0121].
Both Jiang and Schaedler teach producing a thermally insulating article comprising hollow objects arranged adjacently; such hollow objects encompassing a vacuum.
Considering Jiang is open to any appropriate material, and discloses an intended use of forming a thermally insulating article, in selecting a specific production material, it would have been obvious to one of ordinary skill in the art to select a stainless steel material which Schaedler discloses as appropriate for materials of a similar structure (plurality of hollow objects encompassing a vacuum) for a similar purpose (structurally robust thermal insulation).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN-105855545-A) as applied to claims 1 and 5 above and further in view of Forte (US 5192598).
Jiang discloses using plastic, resin, metal and other materials to obtain the formed article [0045], but Jiang does not specifically identify using stainless steel in any capacity.
Forte teaches a rigid polymeric foam as material for an insulating layer (column 2 lines 57-68). Forte teaches phenolic plastic is suitable (column 2 line 60) and selects phenolic foam in a detailed example of the taught invention (column 3 lines 60-62, claim 4). The phenolic plastic foam taught by Forte is closed cell (claim 4). Forte selects a closed cell polymeric foam for its thermal insulating performance (column 2 lines 3-8). 
Both Jiang and Forte teach thermally insulating layers formed of plastics in which the layers comprise closed structures. 
Considering Jiang is open to any appropriate material, and discloses an intended use of forming a thermally insulating article, in selecting a specific production material, it would have been obvious to one of ordinary skill in the art in view of Forte to select a phenol plastic, particularly because Forte teaches that phenol plastic has the properties which accomplish the intended use of the thermally insulating structures disclosed by Jiang [0045-48].

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Das (US20020015654) as applied to claim 1 above, and further in view of Potter (US20160199914). 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Das (US20020015654) in view of Potter (US20160199914). 
Regarding claim 2, Das does not disclose the shape of the article produced but does disclose that the disclosed method is versatile and applicable to complex geometries [0006], [0007], [0011]. Das also discloses that 3-D printing has economic advantages over conventional manufacturing techniques due to its ability to rapidly create a limited supply [0005].
Potter teaches 3-D printing objects [0002]. An example of the object Potter teaches forming by 3-D printing comprises an inner cylinder inside an outer cylinder [0007], [0063]. Potter teaches a hollow area (50 Fig. 5, 6) between the inner and outer cylinders [0009], [0063-65]. The hollow area is sealed from the environment with the exception of a hole (52 Fig. 3, 4, [0009]) which is sealed after 3-D printing [0007], [0012]. An opening (48) passes through both ends of the inner cylinder (Fig. 5, 6). The object may be placed in a vacuum chamber to evacuate the hollow area after 3D-printing [0074]. Potter teaches that such a structure that forms a hollow area has the advantages of a lightweight insulating area without requiring thermally conducting supports [0008]. The hole is sealed in the finished product [0035]. 
Both Das and Potter teach methods of 3-D printing objects and process the objects in a vacuum chamber at some stage during construction. Das further teaches that the production method is not limited to a specific shape [0007], [0011]. 
Given the lack of specificity which Das discloses for the geometry of the manufactured article, it would have been necessary for one of ordinary skill in the art to select the formed geometry of the part formed through selection criteria external to the Das reference. It would have been obvious for one of ordinary skill in the art of 3-D printing to apply the 3-D printing method disclosed by Das to produce the enclosure which Potter teaches can be produced through 3-D printing. Manufacturing the enclosure taught by Potter with the technique disclosed by Das would yield the predictable result of successfully producing a shaped article encompassing a vacuum. The article taught by Potter [0063-65]. Such article produced by Das in view of Potter meets the definitions of a bayonet shaped enclosure in view of the spec as construed in the claim interpretation section above.
Regarding claim 9 Das discloses providing a 3-D printer in a vacuum chamber (Fig. 1, [0015], [0029]); causing a vacuum state to be formed inside the vacuum chamber [0029], [0031], [0038], and causing the 3-D printer to print an article inside the vacuum chamber [0038]. Das does not disclosed the intermediate steps of causing the 3-D printer to print an article which is complete but for a hole on the 3-D printer.
Potter teaches causing the 3-D printer to print an article on the 3-D printer which is complete but for a hole on the article (Fig. 3-4, [0057]). Potter then teaches placing the article with a hole in a vacuum chamber, and causing a vacuum state to be formed and sealing the article in the vacuum chamber [0035], [0074].
Both Das and Potter teach methods of 3-D printing objects and process the objects in a vacuum chamber at some stage during construction. Das further teaches that the production method is not limited to a specific shape [0007], [0011]. 
Given the lack of specificity which Das discloses for the geometry of the manufactured article, it would have been necessary for one of ordinary skill in the art to select the formed geometry of the part formed through selection criteria external to the Das reference. It would have been obvious to one of ordinary skill in the art of 3-D printing to apply the 3-D printing method disclosed by Das to produce the enclosure which Potter teaches can be produced through 3-D printing. Manufacturing the enclosure taught by Potter with the technique disclosed by Das would yield the predictable result of successfully producing a shaped article encompassing a vacuum. The article taught by Potter [0063-65]. As the article disclosed by Potter comprises an intermediate for which the article is finished but for a hole, and Das discloses 3-D print within the vacuum chamber under a vacuum [0038], the steps of applying the manufacturing technique disclosed by Das to the product taught by Potter would produce the intermediates of the article taught by Potter including both the finished article and the article but for a hole. As the technique disclosed by Das prints the entire article after a sequence of steps [0038], in finishing the article the process disclosed by Das in view of Potter would seal the chamber (fill the hole) which Potter discloses (52 Fig. 3, 4, [0009]). Note that claim 9 does not require a specific order in which the step of “causing a vacuum state to be formed inside the vacuum chamber” must occur with respect to the steps of “causing the 3-D printer to print an article on the 3-D printer which is complete but for a hole on the article”; and “causing the 3-D printer to fill in the hole in the article”, and imposition of such order when not explicitly claimed would improperly incorporate limitations from the specification. See MPEP 2111.01(II).
Regarding claim 10 Das discloses removing the article (Fig. 1).
Regarding claim 11 an example of the object Potter teaches forming by 3-D printing comprises an inner cylinder inside an outer cylinder [0007]. Potter teaches a hollow area (50 Fig. 5, 6) between the inner and outer cylinder [0009]. The hollow area is sealed from the environment with the exception of a hole (52 Fig. 3, 4, [0009]) which is sealed after 3-D printing [0007], [0012]. An opening (48) passes through both ends of the inner cylinder (Fig. 5, 6). The object may be placed in a vacuum chamber to evacuate the hollow area after 3D-printing [0074]. In producing the object disclosed by Das in view of Potter as applied above, one of ordinary skill in the art would form a bayonet shaped enclosure as described in paragraph [43] of the specification and construed in the claim interpretation section above.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US20160199914) in view of Jiang (CN-105855545-A).
Regarding claim 9, Potter discloses a method [0007], comprising: providing a 3-D printer [0017], [0022] and a vacuum chamber [0035], [0074]. Potter discloses causing the 3-D printer to print an article (intermediate pipe) on the 3-D printer [0058] which is complete but for a hole on the article (capillary tube 52 [0070-71]). Potter discloses causing a vacuum state to be formed inside the vacuum chamber [0074], and filling in (sealing) the hole in the article [0076-77]. Potter discloses sealing maintains vacuum within the article [0077].
Potter does not disclose providing the 3-D printer in the vacuum chamber or causing the 3-D printer to fill in the hole in the article.
Jiang teaches providing a 3-D printer [0007] and a vacuum chamber (cavity of the 3D printer for printing objects is a vacuum environment [0008]). As Jiang teaches that the printing occurs in the cavity in which there is a vacuum environment (cavity for printing [0008], [0022], [0043] integrally printed and formed in a vacuum environment [0044]) the manipulative steps of 3-D printing, and therefore apparatus components meeting the broadest reasonable interpretation of a “3-D printer” must be located within the vacuum cavity taught by Jiang. Jiang discloses causing a vacuum state to be formed inside the vacuum chamber (pumping out the gas in the cavity to form the vacuum environment [0009]) and causing the 3-D printer to print an article while the vacuum state is maintained inside the vacuum chamber [0045]. Jiang teaches that printing in a vacuum avoids oxidation of printing materials at high temperatures and reduces costs when compared to printing in an inert atmosphere [0042], and Jiang notes that printing in an inert gas atmosphere, causes problems when manufacturing hollow, thermally insulating components [0007].  Jiang teaches that the produced hollow components enclose a vacuum [0010], [0045], [0048].
Both Potter and Jiang teach producing hollow components enclosing a vacuum environment. Potter teaches that the hollow component is thermally insulating [0007], [0085]. Potter specifically performs the 3-D printing step in an inert atmosphere [0059]. 
It would have been obvious for one of ordinary skill in the art to produce the thermally insulating, hollow article containing a vacuum disclosed by Potter with the apparatus comprising a 3-D printer in a vacuum chamber taught by Jiang given the advantages Jiang teaches for manufacturing a thermally insulating hollow article containing a vacuum over the environment in which Potter discloses producing the article. In producing the product disclosed by Potter with the apparatus disclosed by Jiang, such one of ordinary skill in the art would produce the entire article disclosed by Potter under vacuum including both producing the intermediate article which is complete but for a hole and producing the complete article itself, thereby causing the 3-D printer to fill in the hole. Note that claim 9 does not require a specific order in which the step of “causing a vacuum state to be formed inside the vacuum chamber” must occur with respect to the steps of “causing the 3-D printer to print an article on the 3-D printer which is complete but for a hole on the article”; and “causing the 3-D printer to fill in the hole in the article”, and imposition of such order, when not explicitly claimed, would improperly incorporate limitations from the specification. See MPEP 2111.01(II).
Regarding claim 10, Potter discloses removing the article from the 3-D printing system [0073]. Jiang discloses embodiments in which the article is a thermal insulation box, a thermal insulation cup/vacuum thermos cup, or a thermal insulation lunch box [0021], [0044], and embodiments in which a plurality of formed articles are poured into an interlayer [0048], and Potter teaches that the article functions as an insulating pipe or conduit for fluid [0085]. The recited uses for the products disclosed by both Potter and Jiang all necessitate the removal of the article from the 3-D printer disclosed by Jiang upon completion, and in practicing the process disclosed by Potter in view of Jiang operating the 3D printer disclosed by Jiang as intended, one of ordinary skill in the art would necessarily perform all actions within the broadest reasonable interpretation of removing the article from the vacuum chamber. See MPEP2112.02(I).
Regarding claim 11 an example of the object Potter discloses forming by 3-D printing comprises an inner cylinder inside an outer cylinder [0007]. Potter teaches a hollow area (50 Fig. 5, 6) between the inner and outer cylinder [0009]. The hollow area is sealed from the environment with the exception of a hole (52 Fig. 3, 4, [0009]) which is sealed after 3-D printing [0007], [0012]. An opening (48) passes through both ends of the inner cylinder (Fig. 5, 6). The object may be placed in a vacuum chamber to evacuate the hollow area after 3D-printing [0074]. Such disclosed object is a bayonet shaped enclosure as described in paragraph [43] of the specification and construed in the claim interpretation section above.
Regarding claims 12 and 13, Jiang discloses embodiments in which the article is a thermal insulation box, a thermal insulation cup/vacuum thermos cup, or a thermal insulation lunch box [0021], [0044], any of which, but particularly the vacuum thermos cup, meets the broadest reasonable interpretation of a “dewar shaped enclosure” as construed by the above claim interpretation. Jiang further discloses that the article is a sphere-shaped enclosure [0012], [0045]. Given the similarities of the products disclosed by Jiang [0021], [0044-45], to that disclosed by Potter [0007-09], [0074], one of ordinary skill in the art would have realized that the process disclosed by Potter in view of Jiang as applied above could produce the articles disclosed by Jiang [0021], [0044-45], and such application would retain the advantages disclosed by Jiang [0042], and one of ordinary skill in the art would have regarded application of the process disclosed by Potter in view of Jiang as applied to claim 9 above would have been an obvious application of a known process to produce a known product yielding predictable results producing a thermally insulating article of a particular shape, the article containing a vacuum. 
Regarding claims 14 and 15, Potter discloses a method [0007], comprising: providing a 3-D printer [0017], [0022] and a vacuum chamber [0035], [0074]. Potter discloses causing the 3-D printer to print an article (intermediate pipe) on the 3-D printer [0058], the article comprising a hole on the article (capillary tube 52 [0070-71]). Potter discloses causing a vacuum state to be formed inside the vacuum chamber [0074], and filling in (sealing) the hole in the article [0076-77]. Potter discloses sealing maintains vacuum within the article [0077].
 Jiang teaches providing a 3-D printer [0007] and a vacuum chamber (cavity of the 3D printer for printing objects is a vacuum environment [0008]). As Jiang teaches that the printing occurs in the cavity in which there is a vacuum environment (cavity for printing [0008], [0022], [0043] integrally printed and formed in a vacuum environment [0044]) the manipulative steps of 3-D printing, and therefore apparatus components meeting the broadest reasonable interpretation of a “3-D printer” must be located within the vacuum cavity taught by Jiang. Jiang discloses causing a vacuum state to be formed inside the vacuum chamber (pumping out the gas in the cavity to form the vacuum environment [0009]) and causing the 3-D printer to print an article while the vacuum state is maintained inside the vacuum chamber [0045]. Jiang teaches that printing in a vacuum avoids oxidation of printing materials at high temperatures and reduces costs when compared to printing in an inert atmosphere [0042], and Jiang notes that printing in an inert gas atmosphere, causes problems when manufacturing hollow, thermally insulating components [0007].  Jiang teaches that the produced hollow components enclose a vacuum [0010], [0045], [0048].
Both Potter and Jiang teach producing hollow components enclosing a vacuum environment. Potter teaches that the hollow component is thermally insulating [0007], [0085]. Potter specifically performs the 3-D printing step in an inert atmosphere [0059]. 
It would have been obvious for one of ordinary skill in the art to modify the method of producing a thermally insulating hollow article comprising a vacuum disclosed by Potter with the apparatus comprising a 3-D printer in a vacuum chamber taught by Jiang given the advantages Jiang teaches for manufacturing a thermally insulating hollow article containing a vacuum over the environment in which Potter discloses producing the article. In modifying the process disclosed by Potter with the apparatus disclosed by Jiang, such one of ordinary skill in the art would produce an article under vacuum including both producing the intermediate articles which is complete but for respective holes and producing the complete article itself, thereby causing the 3-D printer to fill in the holes. Note that claim 14 does not require a specific order in which the two steps of “causing a vacuum state to be formed inside the vacuum chamber” must occur with respect to the steps of printing either set of objects, and filling in the holes. 
Potter discloses removing the article from the 3-D printing system [0073]. Jiang discloses embodiments in which the article is a thermal insulation box, a thermal insulation cup/vacuum thermos cup, or a thermal insulation lunch box [0021], [0044], and embodiments in which a plurality of formed articles are poured into an interlayer [0048], and Potter teaches that the article functions as an insulating pipe or conduit for fluid [0085]. The recited uses for the products disclosed by both Potter and Jiang all necessitate the removal of the article from the 3-D printer disclosed by Jiang upon completion, and in practicing the process disclosed by Potter in view of Jiang operating the 3D printer disclosed by Jiang as intended, one of ordinary skill in the art would necessarily perform all actions within the broadest reasonable interpretation of removing the article from the vacuum chamber, thereby meeting the additional limitations of claim 15. See MPEP2112.02(I). In retrieving the produced article, some gas, likely air, would necessarily be introduced to the vacuum chamber, thereby deactivating the vacuum.
Jiang discloses embodiments in which an article comprises a plurality of hollow objects adjacent to one another, the article comprising at least two layers of the hollow objects ([0046-47], Figs. 2-5). Given the similarities of the products disclosed by Jiang [0021], [0044-45], to that disclosed by Potter [0007-09], [0074], one of ordinary skill in the art would have realized that the process disclosed by Potter in view of Jiang as applied above could produce the articles disclosed by Jiang [0021], [0044-45], and such application would retain the advantages disclosed by Jiang [0042], and one of ordinary skill in the art would have regarded application of the process disclosed by Potter in view of Jiang as applied to claim 14 above would have been an obvious application of a known process to produce a known product yielding predictable results producing a thermally insulating article of a particular shape, the article containing a vacuum. Producing such an article in the process disclosed by Potter in view of Jiang as applied above would comprise steps of producing each hollow objects comprising a hole and filling the hole as taught by Potter [0007-09], [0070-76], and performing those steps in a structure meeting the limitation of a vacuum chamber as taught by Jiang [0045], as the article taught by Jiang has at least two layers of hollow objects, ([0046-47], Figs. 2-5) application of such process to produce the article would meet the limitations of causing the 3-D printer to print a first layer of the object comprising a plurality of first hollow objects with a plurality of respective first holes, each of the first holes being located in a respective first hollow object and causing the 3-D printer to fill in the plurality of first holes; a second layer of the object comprising a plurality of second hollow objects with a plurality of respective second holes, each of the second holes being located in a respective second hollow object.
Regarding claim 16, Jiang discloses embodiments in which the article is a sphere-shaped enclosure [0012], [0045], embodiments in which hollow objects of an article form segments of a sphere ([0047], Fig. 2), and Jiang discloses collectively assembling a plurality of articles formed of the sphere segments into an insulating layer [0048]. Considering Jiang discloses a structure which results in a plurality of spherical structure s formed of hollow segments adjacent to one another [0048], it would have been obvious for one of ordinary skill in the art to form an article in the process disclosed by Potter in view Jiang as applied to claim 14 above such that the article is a plurality of hollow spheres adjacent to one another as such structure would ultimately attain that which Jiang discloses [0048]. Alternatively, given the geometric similarities which hollow spheres share with both the cube and sphere segments which Jiang does disclose as hollow objects arranged adjacent to one another in an article (Figs. 2-5, [0047]), one of ordinary skill in the art would have regarded the presently claimed process in which hollow objects are spheres as an obvious change of shape over that same process in which the hollow objects are those which Jiang discloses as applied to claim 14 above(Figs. 2-5, [0047]). See MPEP 2144.04(IV)(B).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Das (US20020015654) as applied to claim 1 above, and further in view of Belasco (US 4059764). 
Das does not disclose the shape of the article produced but does disclose that the disclosed method is versatile and applicable to complex geometries [0006], [0007], [0011]. Das also discloses that 3-D printing has economic advantages over conventional manufacturing techniques due to its ability to rapidly create a limited supply [0005].
Belasco teaches a dewar enclosure comprising two surfaces, an inner wall and an outer wall, with the inner wall and outer wall forming a hollow jacket (5 Figure 1, column 2 lines 49-55). The hollow jacket between the inner wall and the outer wall is completely sealed off from the outside environment (column 2 lines 55-56). An opening is open to the outside world (Figure 1, column 2 lines 57-59). Belasco teaches that low thermal conductivity is a desired function of the evacuated jacket area (column 6 lines 47-48).
Given the lack of specificity which Das discloses for the geometry of the manufactured article, it would have been necessary for one of ordinary skill in the art to select the formed geometry of the part formed through selection criteria external to the Das reference. It would have been obvious to one of ordinary skill in the art to apply the 3-D printing method disclosed by Das to produce the enclosure taught by Belasco. Such one of ordinary skill in the art would be motivated by the economic advantages Das discloses for 3-D printing an article over conventional manufacturing techniques. The enclosure taught by Belasco structurally meets the limitations of a dewar shaped enclosure as set forth in paragraph [47] of the present specification and construed in the claim interpretation section above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Das (US20020015654) in view of Potter (US20160199914) as applied to claim(s) 9 above, and further in view of Belasco (US4059764).
Das in view of Potter does not disclose that the article produced is a dewar shaped enclosure, but Das does disclose that the disclosed method is versatile and applicable to complex geometries [0006], [0007], [0011]. Das also discloses that 3-D printing has economic advantages over conventional manufacturing techniques due to its ability to rapidly create a limited supply [0005].
Belasco teaches a dewar enclosure comprising two surfaces, an inner wall and an outer wall, with the inner wall and outer wall forming a hollow jacket (5 Figure 1, column 2 lines 49-55). The hollow jacket between the inner wall and the outer wall is completely sealed off from the outside environment (column 2 lines 55-56). An opening is open to the outside world (Figure 1, column 2 lines 57-59). Belasco teaches that low thermal conductivity is a desired function of the evacuated jacket area (column 6 lines 47-48).
Given the lack of specificity which Das discloses for the manufactured article, it would have been necessary for one of ordinary skill in the art to select the formed geometry of the part formed through selection criteria external to the Das reference. It would have been obvious to one of ordinary skill in the art to apply the 3-D printing method disclosed by Das to produce the enclosure taught by Belasco. Such one of ordinary skill in the art would be motivated by the economic advantages Das discloses for 3-D printing an article over conventional manufacturing techniques. The enclosure taught by Belasco structurally meets the limitations of a dewar shaped enclosure as set forth in paragraph [47] of the present specification and construed in the claim interpretation section above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Das (US20020015654) as applied to claim 1 above, and further in view of Ciardullo (US20160368044). 
Das does not disclose the shape of the article produced but does disclose that the disclosed method is versatile and applicable to complex geometries [0006], [0007], [0011]. Das also discloses that 3-D printing has economic advantages over conventional manufacturing techniques due to its ability to rapidly create a limited supply [0005].
Ciardullo teaches an evacuated, spherical enclosure [0002]. The ideal sphere taught by Ciardullo encloses a vacuum and is used within insulation [0006], [0008]. Ciardullo notes that difficulty in producing and maintaining hollow spheres in the art [0004], [0006].
Given the lack of specificity which Das discloses for the geometry of the manufactured article, it would have been necessary for one of ordinary skill in the art to select the formed geometry of the part formed through selection criteria external to the Das reference. It would have been obvious to one of ordinary skill in the art to apply the 3-D printing method disclosed by Das to produce the spherical enclosure taught by Ciardullo. Such one of ordinary skill in the art would be motivated by the economic advantages Das discloses for 3-D printing an article over conventional manufacturing techniques and to use the technique to overcome the difficulties Ciardullo teaches are known in the art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Das (US20020015654) in view of Potter (US20160199914) as applied to claim 9 above, and further in view of Ciardullo (US20160368044).
Das in view of Potter does not disclose that the article produced is a sphere-shaped enclosure, but Das does disclose that the disclosed method is versatile and applicable to complex geometries [0006], [0007], [0011]. Das also discloses that 3-D printing has economic advantages over conventional manufacturing techniques due to its ability to rapidly create a limited supply [0005].
Ciardullo teaches an evacuated, spherical enclosure [0002]. The ideal sphere taught by Ciardullo encloses a vacuum and is used within insulation [0006], [0008]. Ciardullo notes that difficulty in producing and maintaining hollow spheres in the art [0004], [0006].
Given the lack of specificity which Das discloses for the geometry of the manufactured article, it would have been necessary for one of ordinary skill in the art to select the formed geometry of the part formed through selection criteria external to the Das reference. It would have been obvious to one of ordinary skill in the art to apply the 3-D printing and evacuation method disclosed by Das in view of Potter to produce the sphere-shaped enclosure taught by Ciardullo. Such one of ordinary skill in the art would be motivated by the economic advantages Das discloses for 3-D printing an article over conventional manufacturing techniques and the difficulties Ciardullo teaches for producing a spherical enclosure by conventional methods.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Das (US20020015654) as applied to claim 1 above, and further in view of Schaedler (US20160194762). 
Das does not disclose the shape of the article produced but does disclose that the disclosed method is versatile and applicable to complex geometries [0006], [0007], [0011]. Das also discloses that 3-D printing has economic advantages over conventional manufacturing techniques due to its ability to rapidly create a limited supply [0005].
Schaedler teaches plurality of hollow objects adjacent to one another (Fig. 1 [0023]). The hollow objects taught by Schaedler comprise the microstructure of a thermal barrier material [0018], [0023]. The thermal boundary material taught by Schaedler may contain a vacuum [0093], [0093] and the material may form a closed cell microstructure [0021]. Schaedler teaches molding techniques with supporting structures to form the material [0132-137].
Given the lack of specificity which Das discloses for the manufactured article, it would have been necessary for one of ordinary skill in the art to select the formed geometry of the part formed through selection criteria external to the Das reference. It would have been obvious to one of ordinary skill in the art to apply the 3-D printing method disclosed by Das to produce the plurality of hollow objects taught by Schaedler. Such one of ordinary skill in the art would be motivated by the economic advantages Das discloses for 3-D printing an article over conventional manufacturing techniques, such as that taught by Schaedler.
Regarding claim 6, the hollow objects taught by Schaedler are spheres [0023].
Regarding claim 7, Schaedler teaches that the thermal barrier material may be made of stainless steel [0121].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Das (US20020015654) in view of Schaedler (US20160194762) as applied to claims 5-7 above, and further in view of Forte (US 5192598).
Das in view of Schaedler does not disclose that the article is 3-D printed using phenol plastic.
Forte teaches using a rigid polymeric foam as an insulating layer (column 2 lines 57-68). Forte teaches phenolic plastic is suitable (column 2 line 60) and uses phenolic foam in a detailed example of the taught invention (column 3 lines 60-62, claim 4). The phenolic plastic foam taught by Forte is closed cell (claim 4). Forte selects a closed cell polymeric foam for its thermal insulating performance (column 2 lines 3-8). 
Both Forte and Schaedler teach closed cell thermally insulating foam-like materials.
It would have been obvious for one of ordinary skill in the art to use a phenolic plastic to produce the object taught by Schaedler with the method disclosed by Das using the phenolic plastic taught by Forte. One of ordinary skill in the art would recognize that Forte teaches the suitability of phenolic plastic to perform the thermally insulating function of closed cell structure taught by Schaedler. See MPEP 2144.07.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Das (US20020015654) in view of Potter (US20160199914) and Schaedler (US20160194762).
Regarding claim 14, Das discloses a method of printing an object comprising: providing a 3-D printer in a vacuum chamber (Fig. 1, [0015], [0029]); causing the 3-D printer to print an object in the vacuum chamber [0038], and causing a vacuum state to be formed inside the vacuum chamber [0029], [0031], [0038]. Das does not disclosed the intermediate steps of causing the 3-D printer to print hollow objects each of which comprises a whole.
Potter teaches causing the 3-D printer to print an article on the 3-D printer which is complete but for a hole on the article (Fig. 3-4, [0057]). Potter then teaches placing the article with a hole in a vacuum chamber, causing a vacuum state to be formed and sealing the article in the vacuum chamber [0035], [0074]. 
Both Das and Potter teach methods of 3-D printing objects and process the objects in a vacuum chamber at some stage during construction. Das further teaches that the production method is not limited to a specific shape [0007], [0011]. Das discloses the ability to 3-D print within the vacuum chamber under a vacuum which could have the effect of sealing the hole thereby upon manufacture of the article [0038]. Das in view of Potter; therefore, discloses printing a hollow object with a hole in a vacuum chamber, causing a vacuum state to be formed and completing production of the hollow object which would require sealing the hole of a hollow object. Das discloses removing the object from the vacuum chamber which implicitly requires deactivating the vacuum state inside the vacuum chamber (Fig. 1).
Das in view of Potter does not disclose a first layer comprising a plurality of first hollow objects, and a second layer comprising a plurality of second hollow objects the second layer being adjacent and attached to the first layer. Das does disclose that the disclosed method is versatile and applicable to complex geometries [0006], [0007], [0011]. Das also discloses that 3-D printing has economic advantages over conventional manufacturing techniques due to its ability to rapidly create a limited supply [0005].
Schaedler teaches plurality of hollow objects adjacent to one another (Fig. 1 [0023[). The hollow objects taught by Schaedler comprise the microstructure of a thermal barrier material [0018], [0023]. The thermal boundary material taught by Schaedler may contain a vacuum [0093], [0093] and the material may form a closed cell microstructure [0021]. Schaedler teaches molding techniques with supporting structures to form the material [0132-137]. Schaedler teaches that the material comprises at least a first layer of the first hollow objects adjacent and attached to a second layer of the second hollow objects (Fig. 1, 2, [0046-47]).
Given the lack of specificity which Das discloses for the geometry of the manufactured article, it would have been necessary for one of ordinary skill in the art to select the formed geometry of the part formed through selection criteria external to the Das reference. It would have been obvious to one of ordinary skill in the art to apply the 3-D printing and evacuation method disclosed by Das in view of Potter to produce each of the plurality of hollow objects taught by Schaedler in the arrangement taught by Schaedler. Such one of ordinary skill in the art would be motivated by the economic advantages Das discloses for 3-D printing an article over conventional manufacturing techniques.
Regarding claim 15 Das discloses removing the article (Fig. 1).
Regarding claim 16, the hollow objects taught by Schaedler, including the first hollow objects and the second hollow objects are spheres [0023].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 9, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10737325. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claims 9, and 14 are each sufficiently broad that they encompass the more narrowly recited patented claim 1 which recites a particular order of performing steps, and patented claims 1 and 2 recite all limitations of instant claim 1. Note that instant claim 1 only requires that some printing occur while maintaining a vacuum state, and instant claim 9 does not specify an order for which causing the vacuum state occurs with respect to any individual point of progress with respect to printing the component. Dependent patented claims 2-7 meet the limitations of instant claims 15-20. In ultimately printing multiple hollow objects adjacent to tone another, patented claim 14 meets the limitations of instant claim 5, and requiring those objects be spheres patented claim 3 meets the additional limitations of instant claims 4, 6, and 13 because printing hollow objects which are spheres prints at least one sphere-shaped enclosure.

Allowable Subject Matter
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejections on the ground of nonstatutory double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 14 is recites a method which requires method of printing an object, comprising: providing a 3-D printer in a vacuum chamber; causing the 3-D printer to print at two layers of the object each layer comprising a plurality of hollow objects with a plurality of respective holes, each of the holes being located in a respective hollow object; causing a vacuum state to be formed inside the vacuum chamber; causing the 3-D printer to fill in the plurality of holes and deactivating the vacuum state inside the vacuum chamber. Claim 17, which depends on claim 14 and thereby incorporates all limitations thereof by dependence, further recites causing the 3-D printer to print a further layer of the object comprising a plurality of hollow objects with a plurality of respective holes, each of the holes being located in a respective hollow object, the further layer being attached to a previously printed layer; causing a vacuum state to be formed inside the vacuum chamber; causing the 3-D printer to fill in the plurality of holes and repeating the printing sequence recited in claim 17 N times, wherein N is greater than 1. Claim 17 thereby requires repeating the step of “causing a vacuum state to be formed inside the vacuum chamber” N times wherein N is greater than 1 within a process to produce a singe article. The references applied to meet all limitations of present independent claim 1: Jiang (CN-105855545-A) and Das (US20020015654) only disclose causing a vacuum state to be formed within a vacuum chamber once in a process to form an article. Das and Potter (US20160199914), upon which the present action relies as primary references in rejecting claim 14, also only disclose causing a vacuum state to be formed within a vacuum chamber once in a process to form an article disclose only one. Other references (US20150128528, US20170260865, and US20140314609) that were not applied as grounds of rejection in the present application, but anticipated claim 1 of the parent application (US application number 15256837) as filed also only disclose causing vacuum state to be formed within a vacuum chamber once in a process to form an article. In combination none of the cited references either alone or in combination, render obvious manipulation of the repetition of “causing a vacuum state to be formed inside the vacuum chamber” N times wherein N is greater than 1. 
Claims 18-20 depend on claim 17 and thereby incorporate the limitations of claim 17 and also define over the prior art for the reasons given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736